Name: Commission Regulation (EEC) No 1846/86 of 13 June 1986 amending Regulation (EEC) No 1303/83 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: plant product; NA;  tariff policy;  foodstuff
 Date Published: nan

 14. 6 . 86 Official Journal of the European Communities No L 159/ 19 COMMISSION REGULATION (EEC) No 1846/86 of 13 June 1986 amending Regulation (EEC) No 1303/83 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables of international trade practice ; whereas the security to be lodged for import licences must be fixed at levels enabling the system to function properly ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, to afford better knowledge of the structure of trade in cherry juice, it should be required that the country of origin is indicated and that the importer is compelled to import from the country mentioned ; Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as amended by Regulation (EEC) No 1 838/86 (2), and in particular Articles 14 (3) and 15 (4) thereof, Whereas cherry juice and frozen peas have been added to Annex IV to Regulation (EEC) No 426/86 relating to products subject to the system of import licences ; whereas Commission Regulation (EEC) No 1303/83 (3), as last amended by Regulation (EEC) No 3294/85 (4), should be adapted accordingly ; Whereas the period of validity of import licences for the new products in Annex IV must be fixed taking account Whereas certain technical aspects, in particular NIMEXE code numbers, should be updated ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1303/83 is hereby amended as follows : 1 . The products set out below are inserted in the table in Article 3 ( 1 ) : Common Customs Tariff heading No Description Amount in ECU/ 100 kg net ex 07.02 B Peas, whether or not cooked, preserved by freezing 0,60 ex 20.07 A III, B II a) 6 and B II b) 7 Cherry juice 0,60 2. The wording in subheading ex 20.03 A in the table in Article 3 (2) is replaced by the following Common Customs Tariff heading No Description Amount in ECU/ 100 kg net ex 20.03 A Strawberries, raspberries and cherries, preserved by freezing, containing added sugar 1,30 (') OJ No L 49, 27. 2 . 1986, p. 1 . (2) See page 1 of this Official Journal . (3) OJ No L 138, 27 . 5. 1983, p. 25. (4) OJ No L 316, 27 . 11 . 1985, p. 23 . No L 159/20 Official Journal of the European Communities 14. 6 . 86 3 . The products set out below are added to the table in Article 5 ( 1 ) : Common Customs Tariff heading No Description ex 20.07 A III, B II a) 6 and B II b) 7 Cherry juice 4. In the table in Article 7 : (a) The products set out below are inserted : Common Customs Tariff heading No NIMEXE code Description ex 07.02 B ex 20.07 A III a) ex 20.07 A III b) 1 b) 2 ex 20.07 B II a) 6 aa) a) 6 bb) ex 20.07 B II b) 7 aa) b) 7 bb) b) 7 cc) 07.02-20 ex 20.07-09 ex 20.07-15 ex 20.07-15 ex 20.07-60 ex 20.07-61 ex 20.07-91 ex 20.07-92 ex 20.07-93 Peas, whether or not cooked, preserved by freezing Cherry juice (b) The wording relating to subheadings 08.04 B II and ex 08.11 E is replaced by the following : Common Customs Tariff heading No NIMEXE code Description 08.04 B II ex 08.11 E ex 08.11 E 08.04-91 08.04-99 ex 08.11-91 ex 08.11-91 Currants Other Morello cherries Other cherries Article 2 This Regulation shall enter into force on 16 June 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 June 1986 . For the Commission Frans ANDRIESSEN Vice-President